DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by                  
Kojima discloses the following claimed limitations:
* Re clm 1, a tape printing device/thermal printer with labels, 100/ (Abst., figs 1-4);
* a feed motor/stepper motor, 53/ configured to serve as a drive source for feeding, in a first direction and a second direction that is opposite to the first direction, a label tape/1/ having a label mount/liner, 3/ and a plurality of labels/4, 4-1, 4-2, 4-3/ attached on the label mount at predetermined intervals in a length direction of the label mount (paras 0025, 0036, 0044, 0059, fig 4)
* a thermal head/12/ configured to perform printing to the labels in response to the feeding of the label tape in the first direction (paras 0025-0027, figs 1-4);
* a cutter/70/ disposed at a position in the first direction with respect to the thermal head/12/, the cutter being configured to cut the label tape/1/ (para 0031, figs 1-4); and
* a controller/50/ configured to control the feed motor/53/ such that, after printing is performed to n pieces of labels, wherein n is an integer greater than or equal to one, when the label tape is cut between the n-th label and a (nt1)th label counted from a leading edge of the label tape in the first direction and the (n+1)th label is positioned at a print position at which printing is performed by the thermal head, the label tape is fed in the second direction until the (n+1)th label is displaced from the print position (paras 0044, 0055-0056, figs 1-4).

* Re clm 4, a method of controlling a tape printing device (Abst., figs 1-4);
* a feed motor/53/ configured to serve as a drive source for feeding, in a first direction and a second direction that is opposite to the first direction, a label tape/1/ having a label mount/3/ and a plurality of labels/4, 4-1, 4-2, 4-3/ attached on the label mount/3/ at predetermined intervals in a length direction of the label mount (paras 0025, 0036, 0044, 0059, fig 4);
*  a thermal head/12/ configured to perform printing to the labels in response to the feeding of the label tape in the first direction; (paras 0025-0027, figs 1-4);
* a cutter/70/ disposed at a position in the first direction with respect to the thermal head, the cutter being configured to cut the label tape, the method (para 0031, figs 1-4);
* after printing is performed to n pieces of labels, wherein n is an integer greater than or equal to one, cutting the label tape between the n-th label and a (n+1)th label counted from a leading edge of the label tape in the first direction (paras 0044, 0055-0056, figs 2-4);
* when the label tape/1/ is cut and the (n+1)th label is positioned at a print position at which printing is performed by the thermal head/12/, controlling the feed motor/53/ such that the label tape is fed in the second direction until the (n+1)th label is displaced from the print position (paras 0044, 0055-0056, figs 2-4).
Allowable Subject Matter
5.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter of claim 2 is the inclusion of the limitations of a tape printing device that includes a sensor configured to detect a first detection target provided in the label tape for each label, wherein the controller controls the thermal head such that, in feeding the label tape in the first direction, after the detection of the first detection target, printing to the label corresponding to the detected first detection target is started, and the controller controls the feed motor such that, when the label tape is fed in the second direction until the (n+1)th label is displaced from the print position, after the first detection target corresponding to the (nt1)th label is detected, the label tape is fed in the second direction by a first distance. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter of claim 3 is the inclusion of the limitations of a tape printing device that includes a sensor configured to detect a first detection target and a second detection target provided in the label tape for each label, wherein the controller controls the thermal head such that, in feeding the label tape in the first direction, after the detection of the first detection target, printing to the label corresponding to the detected first detection target is started, and the controller controls the cutter such that, after the second detection target corresponding to the n-th label is detected, the label tape is cut between the n-th label and the (n+1)th label, the controller acquires a detection target-to-detection target dimension that is a distance between the second target of the n-th label and the first detection target of the (nt+tl1)th label in a length direction of the label tape, and the controller controls the feed motor such that, after the label is cut between the n-th label and the (n+1)th label, the label tape is fed in the second direction by a second distance based on the detection target-to-detection target dimension until the first detection target corresponding to the (n+1)th label is positioned at a position in the second direction with respect to the sensor. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853